Per Curiam.

This action was brought by the state to eject the defendant from certain lands alleged to have been granted to the state for the support of its common schools. The land had been patented to the defendant, but it was contended that he had settled thereon after title had vested in the state, and while the same was unsurveyed. Judgment having been rendered for the defendant, the state has appealed. There has been no appearance in this court by the defendant. The record discloses that the notice of appeal was served on the 10th day of June, 1897, but that it was not filed until the 17th day of said month. This was insufficient to confer jurisdiction upon this court. Watson v. Pugh, 9 Wash. 665 (38 Pac. 163); Howard v. Shaw, 10 Wash. 151 (38 Pac. 746); Fairfield v. Binnian, 13 Wash. 1 (42 Pac. 632); Puckett v. Moody, 17 Wash. 609 (50 Pac. 494).
It follows that the appeal must be dismissed.